DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 13, 16-18 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner).

As to Claim 1, Brenner discloses a device [402] for preparing an earpiece [300] for its customization, the device [402] including an energy release unit comprising a receiving chamber (inside [404]) for receiving the earpiece [300] and configured to release energy into the receiving chamber (inside [404]) (the energy release unit comprises an enclosure [404] and a heating element [406] within the enclosure [404]; para. 0032, lines 4-6; see Fig. 4), characterized by a controller [408] configured to control said energy releasing of the energy release unit such that a predetermined amount of energy can be supplied to the earpiece [300] inside the receiving chamber [404] (the controller [408] is a power control for the heating cycle; para. 0032, lines 6-9).
As to Claim 2, Brenner remains as applied above to Claim 1. Brenner further discloses a casing (outside portion of [404]) including a base [404] and a cover [412], the casing (outside portion of [404]) enclosing an inner space (inside [404]) between the base [404] and the cover [412], wherein the energy release unit [406] is provided in the inner space (inside [404]).

As to Claim 3, Brenner remains as applied above to Claim 2. Brenner further discloses that the cover [412] comprises an opening (below [412]) exposing the receiving chamber (inside [404]) such that the earpiece [300] is insertable into the receiving chamber (inside [404]) through the opening (below [412]) of the cover [412] (see Fig. 4).

As to Claim 4, Brenner remains as applied above to Claim 2. Brenner further discloses a deposition area [410] configured to support a hearing device [300] (para. 0034, lines 1-4), the deposition area [410] provided on the cover [412] (see Fig. 4).

As to Claim 8, Brenner remains as applied above to Claim 1. Brenner further discloses a user interface configured to detect a user interaction, the controller [408] configured to initiate said controlling of said energy releasing after the user interaction has been detected (the controller comprises a user interface for controlling the heating cycle; para. 0032, lines 6-9).

As to Claim 13, Brenner remains as applied above to Claim 1. Brenner further discloses a contact wall [410] for contacting the earpiece [300], wherein the contact wall [410] at least partially delimits the receiving chamber (inside [404]) (see Fig. 4).

As to Claim 16, Brenner remains as applied above to Claim 1. Brenner further discloses that the predetermined amount of energy is selected such that the earpiece [300] can be transformed from a first state into a second state inside the receiving chamber (inside [404]), wherein the earpiece is non-deformable in the first state and deformable in the second state during application of the earpiece at an ear (the earpiece is heated to a temperature at which point it becomes malleable; para. 0031).

As to Claim 17, Brenner remains as applied above to Claim 1. Brenner further discloses that the controller is configured to control said energy releasing such that energy at a substantially constant energy level is released into the receiving chamber (inside [404]) at least for a predetermined time interval (the chamber heats up to 260º C for 5-10 minutes; para. 0033).

As to Claim 18, Brenner remains as applied above to Claim 1. Brenner further discloses that the energy release unit is configured to release thermal energy into the receiving chamber (the energy release unit comprises a heating element in the chamber; para. 0032, lines 4-6).

As to Claim 23, Brenner remains as applied above to Claim 1. Brenner further discloses a system for customizing an earpiece [300] comprising the earpiece [300] and the device [402], the earpiece [300] configured to transform from a first state into a second state after energy has been supplied to the earpiece [300], wherein the earpiece [300] is non-deformable in the first state and deformable in the second state (the device heats the earpiece to a temperature where it is malleable; para. 0036) during application of the earpiece at an ear (once the earpiece is heated, it is placed in the user’s ear for molding; para. 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner), in view of Edwards, U.S. Patent No. 3,644,708, patented on February 22, 1972 (Edwards).

As to Claim 7, Brenner remains as applied above to Claim 2. Brenner does not explicitly disclose that the casing is portable by a user. However, making a heating device such as Brenner portable was well known. Edwards teaches a heating device [10] having a casing [12] that is portable by a user (the device is portable; Edwards: col. 1, lines 21-23). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a portable casing for the device of Brenner, for the obvious benefit of portability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner), in view of Beck, U.S. Publication No. 2010/0086160, published on April 8, 2010 (Beck).

As to Claim 9, Brenner remains as applied above to Claim 2. Brenner does not explicitly disclose an output interface configured to output information indicative of at least one parameter related to said energy releasing by the energy release unit. However, providing such an interface was well known. Beck teaches an energy release unit [100] comprising an output interface [103] configured to output information indicative of at least one parameter related to said energy releasing by the energy release unit [100] (a heater-armed light indicates the status of the energy release unit [100] (para. 0021, lines 1-3). Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to incorporate the output interface of Beck, into the energy release unit of Brenner, for the added benefit of providing information to the user during the energy release process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner), Beck, U.S. Publication No. 2010/0086160, published on April 8, 2010 (Beck), further in view of Witte & Sutor, German Publication No. DE 102006047664 A1, published on November, 29, 2007 (Witte).

As to Claim 10, Brenner remains as applied above to Claim 9. Brenner further discloses determining that an elapsed time during which the energy has been released by the energy release unit has exceeded a predetermined time interval (the device is programmed to heat for a period of time; para 0037, then the heater is powered off; para. 0038). Brenner does not explicitly disclose that the controller is configured to initiate outputting of said information by the output interface after determining that an elapsed time during which the energy has been released by the energy release unit has exceeded a predetermined time interval. However, providing such indication that a process is finished was well known. Witte teaches a device having a heating unit with a controller configured to initiate outputting of said information by the output interface after determining that an elapsed time during which the energy has been released by the energy release unit has exceeded a predetermined time interval (the device has LEDs that all go out after the heating period ends; para. 0016). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to configure the controller to output information by the output interface after determining that the process of releasing of energy is complete, for the obvious benefit of providing the status of operation to a user of the device.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner), in view of Beck et al., U.S. Patent No. 4,407,651, patented on October 4, 1983 (Beck ‘651).

As to Claim 11, Brenner remains as applied above to Claim 10. Brenner does not explicitly disclose an energy detector configured to determine a quantity indicative for the energy released by the energy release unit. However, Brenner does disclose that the energy release can incorporate temperature limits to prevent overheating (para. 0033), and utilizing an energy detector to implement that control was well known. Beck ‘651 teaches a heating device that utilizes an energy detector configured to determine a quantity indicative for the energy released by the energy release unit (a temperature sensor is included in the unit to control the temperature output; col. 4 lines 34-40). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate an energy detector in the energy release unit of Brenner, to control the temperature to achieve the objective of preventing overheating of the unit.

As to Claim 12, Brenner and Beck ‘651 remain as applied above to Claim 11. Beck ‘651 further discloses that the energy detector comprises a temperature sensor (col. 4 lines 34-40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al., U.S. Publication No. 2019/0215627, filed on January 11, 2018 (Brenner), in view of Thumm et al., U.S. Patent No. 10,805,747.

As to Claim 19, Brenner remains as applied above to Claim 18. Brenner does not explicitly disclose that the controller is configured to control the energy release unit to release the thermal energy at a temperature value in a temperature range between 40° C. and 100° C. However, Brenner does disclose that the temperature must be sufficient to reach a glass transition temperature of the thermoplastic (para. 0030), and thermoplastics having such a temperature were well known. Thumm teaches an earpiece having a glass transition temperature between 50° C. and 100° C (col. 4, lines 20-28), which would have required a thermal energy range of the energy release unit to be in that range. Therefore, it would have been obvious to one of ordinary skill in the art, to adapt the energy release unit to release the thermal energy at a temperature value in a temperature range between 40° C. and 100° C.

Allowable Subject Matter
Claims 5-6, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 5 recites the unique feature of a charging port for the hearing device, the charging port configured to provide a connection to a power supply for the hearing device at the deposition area. Claim 6 recites the unique feature of a data port for the hearing device, the data port provided such that it is connectable to the hearing device at the deposition area. Claim 11 recites the unique feature of an energy detector configured to determine a quantity indicative for the energy released by the energy release unit. Claim 14 recites the unique feature of a removable insert configured to be inserted into the energy release unit, wherein the contact wall is provided on the insert and the energy can be released by the energy release unit through the insert. Claim 15 recites the unique feature of the energy release unit comprising a second receiving chamber for receiving a second earpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653